Title: From Thomas Jefferson to Thomas Paine, 18 August 1803
From: Jefferson, Thomas
To: Paine, Thomas


          
            
              Dear Sir
            
            Monticello Aug. 18. 1803.
          
          On the 10th. inst. I wrote you on the subject of Louisiana, and mentioned the question of a supplement to the constitution on that account. a letter recieved yesterday renders it prudent to say nothing on that subject, but to do sub silentio what shall be found necessary. that part of my letter therefore be so good as to consider as confidential. Accept my friendly salutations & assurances of great esteem & respect.
          
            
              Th: Jefferson
            
          
        